        Case 1:19-cr-10080-NMG Document 2191 Filed 09/13/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                    )
                                                 )
                               v.                )   Criminal No.: 19-10080-NMG
                                                 )
        GAMAL ABDELAZIZ et al.,                  )
                                                 )
                      Defendants                 )

                    GOVERNMENT’S RESPONSE TO DEFENDANTS’
                    MOTION TO EXCLUDE EXHIBIT 709 [DKT. 2190]

       Exhibit 709, which the defendants now seek to exclude, was previously marked as Exhibit

1350 – an exhibit that until recently appeared on the defendants’ own joint exhibit list. See Dkt.

1956. As recently as several weeks ago, the defendants requested that the government stipulate to

its admissibility as a business record. 1 After the government agreed, the defendants withdrew the

request. The defendants then submitted a revised exhibit list on September 6 deleting the exhibit,

whereupon the government added the exhibit to its list several days later. See Dkts. 2153, 2188.

       The defendants now argue that it is admissible only for impeachment purposes, Dkt. 2190

at 2, but not by the government. This is nonsense. Nonetheless, the government does not intend

to offer the exhibit as part of its case-in-chief unless the defendants open the door to its admission

– for example, by attempting to argue or admit evidence that the recruitment of student-athletes in

exchange for money was a sanctioned practice of USC. It was not, and Exhibit 709 squarely

refutes that, including by disclosing steps USC took in response to the discovery of such improper

behavior by rogue employees, and reforms the university undertook to prevent such abuses.




1
  And the defendants have also indicated that they intend to offer other publications and public
statements of USC, including even articles in university newsletters, as business records.
        Case 1:19-cr-10080-NMG Document 2191 Filed 09/13/21 Page 2 of 2




       Accordingly, the government respectfully requests that the Court reserve decision on

Exhibit 709, until such time as the government may seek to introduce it.

                                                       Respectfully submitted,

                                                       NATHANIEL R. MENDELL
                                                       Acting United States Attorney

                                                   By: /s/ Stephen E. Frank
                                                      KRISTEN A. KEARNEY
                                                      LESLIE A. WRIGHT
                                                      STEPHEN E. FRANK
                                                      IAN J. STEARNS
                                                      Assistant United States Attorneys



                                  CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

       Dated: September 13, 2021                       /s/ Stephen E. Frank
                                                       STEPHEN E. FRANK




                                                  2
